NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



TERRICK M. CROSBY,                               )
a/k/a TERRICK MAURICE CROSBY,                    )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D20-980
                                                 )
STATE OF FLORIDA,                                )
                                                 )
              Appellee.                          )
                                                 )

Opinion filed September 9, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Collier
County; Ramiro Mañalich, Judge.

Terrick M. Crosby, pro se.


PER CURIAM.


              Affirmed.


VILLANTI, LaROSE, and SMITH, JJ., Concur.